Case 18-10334 Doc710 Filed 12/26/19 Page 1 of 2

 

ZEIU DEC 2b PH [:

Go

 
  

IN THE UNITED STATES BANKRUPTCY COURTE: ©
FOR THE DISTRICT OF MARYLAND

 

IN RE:

The Condominium Association of the
Lynn Hill Condominium

Case No. 18-103834

Chapter

 

x &£ + * &

Debtor(s)

MOTION TO WITHDRAW UNCLAIMED FUNDS
FROM THE COURT REGISTRY

Cathy Holloway , (hereinafter “Claimant”),
Name of Individual{s) or Entity

respectfully requests the Court to enter an Order to Withdraw Unclaimed Funds from the Court

Registry that are owed to the Claimant. The Claimant states:

1. The trustee appointed by the Court in this case did deposit in the Court’s Registry of
Unclaimed Funds the amount of $ $10,259,214 . The Claimant did not

receive the funds because: There was not any type of notification received about the funds.

 

 

2. There is no dispute or controversy as to these funds, their availability or to whom they

belong.

WHEREFORE, Claimant requests that the Court enter an order directing the Clerk of the Court

to withdraw and disburse said funds in the Court Registry to Claimant.

Respectfully Submitted,
Signature of Claimant or Claimant’ Representative

Cathy Holloway
Printed Name of Claimant or Claimant’s Representative

 

507 Jasper Court, Bowie Md. 20721
Complete Address of Claimant or Claimant’s Representative

 

301-503-2089
Phone Number of Claimant or Claimant’s Representative

 

 
Case 18-10334 Doc710 Filed 12/26/19 Page 2 of 2

ISISDEC 26 PH f: tk

IN THE UNITED STATES BANKRUPTCY COURT,
FOR THE DISTRICT OF MARYLAND >

 
 

IN RE:

THE CONDOMINIUM ASSOCIATION OF
LYNN HILL

Case No, 18-10334

Chapter 11

 

* * & ©

Debtor(s)

CERTIFICATE OF SERVICE

Notice is hereby given to the Court that on DECEMBER _26, 2019 (Date),

 

the U.S. Attorney for the District of Maryland at 36 S. Charles Street, Baltimore, MD,
21201, was advised via first class mail of the intent of the individual(s) or entity below (hereafter

“Claimant” to request the withdrawal of funds from the Court’s Registry of Unclaimed Funds.

CATHY HOLLOWAY
Name of Claimant

507 JASPER COURT BOWIE, MD 20721
Complete Address of Claimant

Respectfully Submitted,
(“obkey /te| lujr
Signatube-of Claimant or Claimant’s Representative

CATHY HOLLOWAY
Printed Name of Claimant or Claimant’s Representative

 

507 JASPER COURT BOWIE, MD 20721
Complete Address of Claimant or Claimant’s Representative

 

SUBSCRIBED AND SWORN TO BEFORE ME this 26 day of _DECEMBER _,
in the County of PRINCE GEORGE'S , State of | MARYLAND

 

 

 

 
 

 

 

 

salle ai ‘any Publi JENNA MARIE COOKSEY |
; Notary Public
ace Commission Expires: % / 2¢/. é C me Mayland
t 7 My Commission Expires Aug. 28, 2022

 

 

 
